On Rehearing — On Motion to Dismiss.
BREAUX, C. J.
[2] Plaintiff filed the following motion to dismiss the appeal:
“On motion of Hall, Monroe & Lemann, counsel for the New Orleans & Northeastern Railroad Company and the Southern Railway Company, and on suggestion, the final judgment was rendered herein against both of these defendants in solido on the 15th of November, 1910, that judgment having been signed on the 21st day of November, 1910, that movers are advised that there is error in said judgment to their prejudice, and that they desire to appeal therefrom suspensively.”
It is ordered that, upon compliance with the requirements of law, they be granted a suspensive appeal from the judgment.
*636It appears by the motion of appeal that the appeal was taken from a judgment rendered against both defendants. Bond was furnished accordingly. The two railroad companies were granted an appeal.
The appeal was taken by counsel representing the defendants.
Counsel are not parties in interest in the case. The appeal was taken for defendants. The motion has no merit.
It is overruled.